DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (D768998).
Kim teaches a makeup brush, wherein an upper opening of a cylindrical member is formed into an arc shape having a predetermined width when planarly viewed (figure 1 and 3), and a tip surface of a brush that is formed by tips of bristles extending upward from the upper opening of the cylindrical member is a composite curved surface having a first protruding curved surface that is formed in such a manner that a length of brush bristles becomes gradually longer from an inner curved surface having the arc shape toward an outer curved surface having the arc shape (figure 5), and a second protruding curved surface that is formed in such a manner that the length of the brush bristles gradually changes along a length direction of the arc shape and that the brush bristles are the longest at approximately a central portion (figure 5).
With regards to claim 5, the brush is used for cosmetic products.
[AltContent: textbox (Bristles get gradually longer from inner curved surface towards outer surface)]With regards to claim 6, the arc shape of the upper opening comprises two arc that are concave in the same direction.
[AltContent: textbox (first concave arc)][AltContent: arrow]
    PNG
    media_image1.png
    304
    240
    media_image1.png
    Greyscale
                 
[AltContent: textbox (Bristles are longest at central location)] 

    PNG
    media_image2.png
    241
    228
    media_image2.png
    Greyscale

[AltContent: textbox (second concave arc)][AltContent: arrow]
    PNG
    media_image3.png
    233
    123
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘998).
Kim teach all the essential elements of the claimed invention however fail to teach the radius of curvatures for the various curved surfaces of the brush.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the radius of curvatures fall within the claimed ranges since the ranges are extremely broad and do not appear to have much criticality.  Further, the brushes are of similar size and used for the same purpose and therefore it would have been obvious to have the same radius of curvature as the claimed invention.  
Response to Arguments
The rejection with regards to Hirokawa is withdrawn.  
The rejection with regards to Kim is being maintained since it still reads on the claim limitations.  The applicant states that the following drawing fails to show an arc opening and instead shows an oval opening.   In response, from this view of this figure, it does appear that the opening is oval shaped, however that is because this is a view from the very bottom of the handle.  Additionally, you can see that there is a portion of the opening that is not clearly shown since the ferrule of the brush is the widest portion and it is covering up the actual opening (shown by the cutout portion)
[AltContent: textbox (Cutout portion)][AltContent: arrow]
    PNG
    media_image4.png
    190
    170
    media_image4.png
    Greyscale

However, if there was a cross sectional drawing from the figure below, it would clearly show an arc shaped opening since clearly there is an arc shape indent.  Thus, the rejection of Kim is being maintained.
[AltContent: textbox (This view would show the arc)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    302
    286
    media_image5.png
    Greyscale

[AltContent: textbox (Arc shaped indent)][AltContent: arrow]
    PNG
    media_image6.png
    142
    200
    media_image6.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723